Citation Nr: 0329650	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 8, 1994, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1978 to 
September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2000.  A transcript of that hearing has been 
associated with the record.

The Board notes that at his May 2000 hearing, the veteran 
argued that he had been misdiagnosed in service, and that he 
had in fact been suffering from the same symptoms since prior 
to service discharge.  He maintained that the evidence of 
record indicated that had been suffering from schizophrenia 
since service, and that an earlier effective date should be 
granted on that basis.  It is unclear, based on the veteran's 
arguments, whether he seeks an earlier effective date based 
on clear and unmistakable error in the February 1990 RO 
rating decision which denied service connection for 
schizophrenia.  If the veteran does in fact wish to pursue a 
claim for an earlier effective date based on clear and 
unmistakable error, he should so inform the RO.  Thereafter, 
the RO should take all appropriate action to adjudicate any 
such claim.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The RO denied reopening of the veteran's claim of 
entitlement to service connection for schizophrenia in a July 
1991 rating decision; the veteran was notified of the 
decision but did not appeal.

3.  Thereafter, an application to reopen his claim of 
entitlement to service connection for schizophrenia was not 
received until March 8, 1994; the RO subsequently granted 
reopening of the claim based on new and material evidence 
other than service department records.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 
1994, for the award of service connection for schizophrenia 
have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
administratively discharged in September 1980 with a 
diagnosis of borderline personality disorder.

Treatment records from G. Werber Bryan Psychiatric Hospital 
show that the veteran was hospitalized during November and 
December 1989.  Discharge diagnoses included paranoid 
schizophrenia and personality disorder.

The veteran submitted a claim of entitlement to service 
connection for schizophrenia in December 1989.  As noted 
above, service connection for schizophrenia was denied by the 
RO in February 1990.  The veteran was properly notified of 
the decision and his appellate rights but not did not appeal 
that rating decision.  

In June 1991 the RO received private records indicating that 
the veteran received psychiatric treatment from April 1990 to 
March 1991.  In a July 1991 rating decision, the RO denied 
reopening of the veteran's claim because new and material 
evidence had not been presented.  The veteran was properly 
informed of this decision and his appellate rights, but not 
appeal this decision. 

An application to reopen the claim of entitlement to service 
connection for schizophrenia was received on March 8, 1994.  
In support of his claim to reopen, the veteran submitted a 
February 1990 statement of disability from James F. Riddle, 
M.D.  Dr. Riddle opined that the veteran was totally disabled 
due to his schizophrenia.  A December 1993 letter from the 
Columbia Area Mental Health Center notes that the veteran was 
in treatment for his psychiatric disability.  The author 
opined that it was possible that the onset of the veteran's 
schizophrenia was in service.  

A December 1994 letter from the Columbia Area Mental Health 
Center indicates that the veteran received continued 
treatment for schizophrenia and other psychiatric disorders.  

A VA examination was conducted in February 1995.  The 
veteran's history was reviewed.  The examiner concluded that 
the veteran suffered from schizophrenic disorder.  He opined 
that the problems that the veteran had in service were 
probably manifestations of his schizophrenia.  

The RO granted entitlement to service connection in a June 
1995 rating decision, with an effective date of March 8, 
1994, the date of receipt of the veteran's application to 
reopen his claim.  The RO determined that the veteran's 
schizophrenia was 50 percent disabling.

The veteran and his wife testified before a hearing officer 
at the RO in July 1996 in support of a claim for a higher 
rating for schizophrenia.  

A December 1997 letter from the Columbia Area Mental Health 
Center indicates that the veteran had been in a dual 
diagnosis program since 1991.  The author stated that the 
veteran was severely drug dependent and as a result was 
incapable of managing his own financial affairs.

A VA examination was conducted in January 1999.  The 
veteran's history of schizophrenia and substance abuse was 
reviewed.  The veteran related that, in spite of taking 
medication, he continued to hear auditory hallucinations.  
The examiner indicated that the veteran had some limited 
insight into his illness.  The impressions included 
schizophrenia.  The examiner noted that the veteran had some 
impaired reality testing and that he was known to suffer 
periods of more severe emotional and cognitive disturbances.  
He considered the veteran severely disabled from his 
psychiatric disorder.

In a January 1999 rating decision, the RO determined that the 
veteran's schizophrenia was 100 percent disabling and 
assigned an effective date of March 8, 1994 for the 100 
percent rating.

In his December 1999 notice of disagreement, the veteran 
indicated his belief that payment should be made from 1989, 
when he first applied for service connection.

The veteran testified before a hearing officer at the RO in 
May 2000.  The veteran argued that the 100 percent rating for 
his schizophrenia should be granted from 1989.  He stated 
that he had suffered the same symptoms during service as he 
had when he was hospitalized in 1989.  He stated that he did 
not appeal the denial of his original claim because he was in 
no shape, mentally or physically, to do anything at the time.  
He maintained that his condition had been the same since 
1989.  He argued that he had been misdiagnosed in the 
service.  

The RO contacted the veteran by letter in September 2002.  
The letter informed the veteran of a change in law pertaining 
to VA's duty to assist a claimant.  The RO indicated that in 
order to establish entitlement to an earlier effective date, 
the veteran must submit evidence showing that a formal or 
informal claim was filed prior to that date.  The veteran was 
instructed to forward such evidence to the RO for 
consideration.  In his October 2002 response, the veteran 
indicated that he had no additional evidence to submit and 
requested that this appeal be adjudicated with the evidence 
of record.



II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no evidence or information that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, no further development is 
required under the VCAA or the implementing regulations.    

III.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

The veteran essentially contends that he displayed the 
manifestations of schizophrenia prior to his discharge from 
service and has been suffering from the disorder since that 
time.  He maintains that the effective date for his award of 
entitlement to service connection for schizophrenia should be 
the date of receipt of his original claim of entitlement to 
service connection.  He has presented evidence of his 
treatment for schizophrenia that predates the application to 
reopen his claim in March 1994.  

The Board has found no reason to doubt the credibility of the 
veteran's testimony and the evidence regarding the inception 
of his schizophrenia.  In fact, the record reflects that the 
veteran has been granted service connection for schizophrenia 
because the disorder originated during his military service.    

The pertinent and undisputed facts in this case are that the 
veteran was properly notified of the February 1990 rating 
decision denying service connection for schizophrenia and of 
the July 1991 rating decision denying reopening of the claim, 
he did not appeal either decision, an application to reopen 
the claim was not thereafter received until March 8, 1994, 
and this application to reopen was granted on the basis of 
new and material evidence other than service department 
records.  Under the law, the earliest possible effective date 
and the appropriate effective date in this case is the date 
of receipt of the reopened claim.    


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than March 8, 1994, 
for the award of service connection for schizophrenia is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



